The Chancellor.
The bill was filed August 11th, 1883. The suit is by a wife for a divorce from the bond of marriage for the cause of desertion. The defendant was guilty of acts of great and extreme cruelty to her prior to the 21st day of April, 1879, and on that day he so abused her by choking her that she went home to her parents in Newark, where she and her husband and they then lived. The next day he came to her father’s house, and, inducing her to come out on the pretence that he had something to say to her, he shot her. He then absconded from Newark but was *129afterwards, in the summer of 1879, arrested in Pennsylvania and brought here and put on trial for that offence. He was convicted and sentenced to be imprisoned in the state penitentiary for five years. He was sent there accordingly, and appears to have been discharged after this suit was begun. The question is whether *130his absence from his wife since the 22d of April, 1879, was “ willful, continued and obstinate desertion.” It is impossible to conclude that it is. It cannot be said that during his imprisonment he obstinately and willfully remained away from her, for he was not able to return to her. He wrote to her during his con*131finement, but she returned his letters to him unopened. Though he has done nothing for or towards her support during all the time of his absence, he obviously has had no means of doing anything. After his discharge he endeavored to find her, and appeared to be very desirous of doing so. The cape made by the proofs does not entitle the petitioner to the divorce which she •seeks.